Case: 2:18-cv-00908-SDM-SLO Doc #: 100 Filed: 10/26/20 Page: 1 of 6 PAGEID #: 983



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


 RICARDO VERNAIR DODSON,                    :    Case No. 2:18-cv-00908
                                            :
        Plaintiff,                          :    District Judge Sarah D. Morrison
                                            :    Magistrate Judge Sharon L. Ovington
 vs.                                        :
 GARY C. MOHR, et al.,                      :
                                            :
        Defendants.                         :
                                            :


                                        ORDER


                                            I.

       The discovery deadline in this case expired on April 27, 2020. (Doc. No. 48). An

ongoing discovery dispute remained until the undersigned Judicial Officer issued an

Order ruling, in part, on Plaintiff’s First through Fourth Motions to Compel. (Doc. No.

98).

       Various motions are presently pending beginning with Plaintiff’s Motion to

Extend the September 25, 2020 Dispositive Motion Deadline and Defendants’

Memorandum in Opposition. (Doc. Nos. 82, 86, 93). Plaintiff explains that he cannot

file a dispositive motion until the ongoing discovery disputes have been resolved. But

the ongoing discovery disputes he refers to were resolved by the Order ruling on his four

Motions to Compel. (Doc. No. 98). The previous discovery disputes therefore present no

impediment to his ability to file a dispositive motion. He will, however, be given

additional time—until November 20, 2020—to file a dispositive motion.
Case: 2:18-cv-00908-SDM-SLO Doc #: 100 Filed: 10/26/20 Page: 2 of 6 PAGEID #: 984



       Plaintiff also seeks a stay of Defendants’ Motion for Summary Judgment due to

the ongoing discovery disputes. (Doc. Nos. 87, 97). Defendants oppose granting him a

stay. (Doc. No. 92). As explained in the previous paragraph, the ongoing discovery

disputes Plaintiff refers to were resolved by the Order ruling on his four Motions to

Compel. (Doc. No. 98). Those discovery disputes therefore present no obstacle to his

ability to respond to Defendants’ Motion for Summary Judgment. Plaintiff, however,

will be given additional time—until November 20, 2020—to respond to Defendants’

Motion for Summary Judgment. Plaintiff is placed on NOTICE that if he fails to timely

respond to Defendants’ Motion for Summary Judgment, by November 20, 2020, their

Motion may be granted and his case dismissed.

                                             II.

       Plaintiff contends that a stay of Defendants’ Motion for Summary Judgment is

needed because it is improper under Fed. R. Civ. P. 56(f) to grant summary judgment

without allowing the responding party ample opportunity for discovery. (Doc. No. 87,

PageID 905). He reasons that he—the responding party—has not been given an ample

opportunity for discovery because the parties’ discovery disputes remain pending. Again,

however, the pending discovery disputes he refers to were resolved by the Order ruling

on his four Motions to Compel. (Doc. No. 98).

       Still, a question lingers: whether Plaintiff should be given additional time for

discovery in light of his reliance on Rule 56(f). Plaintiff’s aim is slightly off because the

substance of former Rule 56(f) is now found in Rule 56(d). But Plaintiff is correct that

Rule 56(d) presently applies because discovery is closed, because Plaintiff faces

                                              2
Case: 2:18-cv-00908-SDM-SLO Doc #: 100 Filed: 10/26/20 Page: 3 of 6 PAGEID #: 985



Defendants’ Motion for Summary Judgment, and because he filed two discovery motions

after Defendants filed their Motion for Summary Judgment. (Doc. Nos. 88, 89).

       To obtain discovery under Rule 56(d), a party opposing summary judgment must

show by affidavit or declaration “that, for specified reasons, it cannot present facts

essential to justify its opposition ….” “The affidavit [or declaration] must ‘indicate to the

district court [the party’s] need for discovery, what material facts it hopes to uncover, and

why it has not previously discovered the information.’” Doe v. City of Memphis, 928

F.3d 481, 490 (6th Cir. 2019) (citations omitted).

       A court handling a Rule 56(d) motion “may: (1) defer considering the motion [for

summary judgment] or deny it; (2) allow time to obtain affidavits or declarations or to

take discovery; or (3) issue any other appropriate order.”

       Plaintiff has filed a Motion for Subpoena Duces Tecum Directing Ohio Attorney

General & Franklin County Prosecutor’s Office to Produce Documents/Original Records

of Case No. 90CR-11-5725. (Doc. No. 88). Defendants have not responded to it.

Plaintiff asks the Court to require Defendants to produce one of his rape victim’s mental-

health records. He contends that those records may contain information not disclosed by

the prosecution during his criminal trial in violation of Brady v. Maryland, 373 U.S. 83

(1963), and he argues that such evidence may entitle him to a new criminal trial. The

constitutionality of Plaintiff’s original criminal convictions is not at issue in the instant

case, which has proceeded from the outset under 28 U.S.C. § 1983. “Claims that

challenge the validity of a conviction or sentence are not cognizable under § 1983 in the

absence of a demonstration that the conviction or sentence ‘has been reversed on direct

                                               3
Case: 2:18-cv-00908-SDM-SLO Doc #: 100 Filed: 10/26/20 Page: 4 of 6 PAGEID #: 986



appeal, expunged by executive order, declared invalid by a state tribunal authorized to

make such determination, or called into question by a federal court’s issuance of a writ of

habeas corpus.’” Noel v. Guerrero, 479 F. App’x 666, 668-69 (6th Cir. 2012) (quoting

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). Consequently, Plaintiff’s Motion for a

Subpoena Duces Tecum (Doc. No. 88) concerning mental-health records from his state

criminal proceedings lacks merit.

       Plaintiff has also filed a Motion for Subpoena Duces Tecum Directing the Ohio

Attorney General & Franklin County Child Support Enforcement Agency to Produce

records from a paternity case in which he was a defendant. 1 (Doc. No. 89). Defendants

did not respond to this Motion. Plaintiff maintains that the records from the paternity

case will establish that another individual, not Plaintiff, is the father of a child born to one

of his rape victims. This information connects to his claim that Defendants violated his

right to due process by denying him parole in 2018 based on false or inaccurate

information, including (in part) their incorrect belief that he had impregnated one of his

rape victims. He explains in his Amended Complaint:

           Plaintiff submitted in [his] original complaint the Journal Entry from
           the Juvenile Court of Common Pleas dismissing a Paternity suit filed
           by the victim against the Plaintiff regarding establishing parent-child
           relationship. It was determined after blood testing that Plaintiff was
           excluded as the biological father and one Larry Stuckey was found to
           be 999.99 percent of being the father of said minor child. Therefore
           the case was dismissed against Plaintiff.

           Based upon the Journal Entry of dismissal, Plaintiff did not cause the
           victim to become pregnant causing the victim to give up the child for

1
 Plaintiff seeks documents from the paternity case brought against him and another individual in the
Franklin County Court of Common Pleas, case number “D 92dp-12-11576 Brenda Lee Mills vs. Larry
Valaldo Stuckey & Ricardo Verian [sic] Dodson ….” (Doc. No. 89) (italics added).
                                                   4
Case: 2:18-cv-00908-SDM-SLO Doc #: 100 Filed: 10/26/20 Page: 5 of 6 PAGEID #: 987



            adoption. Therefore, this information is false and considered/used to
            deny parole since 2009 until 2018 without Plaintiff knowing that the
            OPB [Ohio Parole Board] was using this false information to deny
            parole.

(Doc. No. 46, ¶s 49-50).

        A review of the Journal Entry attached to Plaintiff’s Complaint reveals that the

paternity suit against him was dismissed without prejudice due the plaintiff’s (the child’s

mother’s) failure to prosecute (she did not show up for a hearing). 2 (Doc. No. 1, PageID

92). The Journal Entry contains no specific information supporting Plaintiff’s current

assertion that he was not the father of the child. Plaintiff, moreover, presents no

explanation about why he did not seek a subpoena for this information much earlier in the

case before the close of discovery. Although additional time for discovery under Rule

56(d) is given “almost as a matter of course…,” it may be denied when “the non-moving

party has not diligently pursued discovery of the evidence.” Doe v. City of Memphis, 928

F.3d 481, 490-91 (6th Cir. 2019). Plaintiff did not diligently and specifically pursue the

records from the paternity case because he has long known about their existence—

arguably since 1993, see Doc. No. 89, PageID 917, but at latest since the date he filed his

original Complaint in this case in 2018. A subpoena for those records is therefore

unwarranted.

                                                        III.

        Lastly, in light of the Court’s previous Order (Doc. No. 98), Plaintiff’s Motion




2
 Plaintiff did not attach the Journal Entry to his Motion. (Doc. No. 89). He instead attached a related summons and
letter neither of which supports his assertion that he is not the father of the child at issue in the paternity suit
documented in the Journal Entry.
                                                         5
Case: 2:18-cv-00908-SDM-SLO Doc #: 100 Filed: 10/26/20 Page: 6 of 6 PAGEID #: 988



Requesting an Order of Enforcement Directing Magistrate Judge Ovington to Follow the

August 17, 2020 Order Prior to Determining the Summary Judgment (Doc. No. 91) and

his Motion Requesting a Ruling on His Pending July 14, 2020 Motion (Doc. No. 95) are

denied as moot.

                      IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff’s Motion to Extend the September 25, 2020 Dispositive Motion
             Deadline (Doc. No. 82) is GRANTED. Plaintiff’s response to Defendants’
             Motion for Summary Judgment and/or his dispositive motion are due by
             November 20, 2020.

      2.     Plaintiff’s Motion to Stay (Doc. No. 87) is DENIED. Plaintiff shall file his
             response to Defendants’ Motion for Summary Judgment by November 20,
             2020.

      3.     Plaintiff’s Motion for Subpoena Duces Tecum Directing Ohio Attorney
             General & Franklin County Prosecutor’s Office to Produce
             Documents/Original Records of Case No. 90CR-11-5725 (Doc. No. 88) is
             DENIED.

      4.     Plaintiff’s Motion for Subpoena Duces Tecum Directing the Ohio Attorney
             General & Franklin County Child Support Enforcement Agency to Produce
             Records (Doc. No. 89) is DENIED.

      5.     Plaintiff has filed a Motion Requesting an Order of Enforcement Directing
             Magistrate Judge Ovington to Follow the August 17, 2020 Order Prior to
             Determining the Summary Judgment (Doc. No. 91) is DENIED.

      6.     Plaintiff’s Motion Requesting a Ruling on His Pending July 14, 2020
             Motion (Doc. No. 95) is DENIED.


October 26, 2020                                s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                           6
